Exhibit 10.3

 

SUBSCRIPTION AND COMMON STOCK PURCHASE AGREEMENT

 

This Subscription and Common Stock Purchase Agreement (this “Agreement”), dated
as of November 24, 2009, is by and between Cubic Energy, Inc. (the “Company”), a
Texas corporation, and Langtry Mineral & Development, LLC, a Texas limited
liability company (“Langtry”).

 

1.                                       Subscription.  Subject to the terms and
conditions hereof, Langtry hereby irrevocably subscribes for and agrees to
purchase from the Company 10,350,000 shares (the “Shares”) of Common Stock, par
value $0.05 per share (the “Common Stock”), at a purchase price of $1.00 per
Share (the “Subscription Price”), and the Company agrees to sell such Shares to
Langtry at the Subscription Price.

 

2.                                       Delivery of Subscription Price;
Delivery of Certificates Representing Shares.  Langtry understands and agrees
that this subscription is made subject to the following terms and conditions:

 

(a)                                  Contemporaneously with the execution and
delivery of this Agreement, Langtry shall deliver to the Company the
consideration contemplated by that certain Purchase and Sale Agreement by and
between the Company and Langtry dated November 24, 2009 in satisfaction of the
aggregate Subscription Price; and

 

(b)                                 Certificates representing the Shares will be
issued in the name of Langtry as contemplated herein.

 

3.                                       Delivery of Shares.  The delivery of
the Shares by the Company to Langtry shall occur as soon as practicable
following the approval of the Company’s application to list additional shares
with respect to the Shares on the NYSE Amex LLC and the expiration of any other
time period required by law, at a time and location agreed upon by the Company
and Langtry (the “Final Closing Date”).  The Company agrees to exercise all
commercially reasonable efforts to cause the Final Closing Date to occur at the
earliest practical time, but in no event later than March 31, 2010.  On the
Final Closing Date, the Company will deliver or cause to be delivered, one or
more physical certificates representing the Shares purchased by Langtry.

 

4.                                       Registration Rights.

 

(a)                                  Langtry acknowledges that it is acquiring
the Shares for its own account and for the purpose of investment and not with a
view to any distribution or resale thereof within the meaning of the Securities
Act of 1933, as amended, (the “Securities Act”).  Langtry further agrees that it
will not sell, assign or transfer any Shares at any time in violation of the
Securities Act and acknowledges that, in taking unregistered securities, it must
be able to bear the economic risk of its investment for an indefinite period of
time because the Shares have not been registered under the Securities Act, and
further realizes that none of the Shares can be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
available.  Langtry further recognizes that the Company is not assuming any
obligation to register any security except as expressly set forth herein. 
Langtry also acknowledges that appropriate legends reflecting the status of the
Shares under the Securities Act may be placed on

 

--------------------------------------------------------------------------------


 

the face of the certificates for each such Share at the time of their transfer
and delivery to the holder thereof.

 

(b)                                 No Shares may be transferred except in a
transaction which is in compliance with the Securities Act.  Except as provided
hereafter with respect to registration of the Shares, it shall be a condition to
any such transfer that the Company shall be furnished with an opinion of counsel
to the holder of such Share, reasonably satisfactory to the Company, to the
effect that the proposed transfer would be in compliance with the Securities
Act.

 

(c)                                  Within 60 days after the written request of
Langtry (the “Filing Date”), the Company shall use its best efforts to prepare
and file with the Securities and Exchange Commission (the “SEC”), one or more
registration statements and such other documents as may be necessary in the
opinion of counsel for the Company, and use its commercially reasonable efforts
to have such registration statement declared effective in order to comply with
the provisions of the Securities Act so as to permit the registered resale of
the Shares, for a period of five (5) years following the Closing Date.  The
Shares that are registered for resale under such registration statement are
referred to herein as the “Offering Securities,” and Langtry, together with its
affiliates and transferees, are hereafter referred to as “Offering Holders.” 
The Company will include in such registration statement (i) the information
required under the Securities Act to be so included concerning the Offering
Holders, as provided by the Offering Holders at the reasonable request of the
Company, including any changes in such information, or information provided by
new Offering Holders, that may be provided by the Offering Holders in writing to
the Company from time to time, and (ii) a section entitled “Plan of
Distribution,” substantially in the form of Exhibit A hereto, that describes the
various procedures that may be used by the Offering Holders in the sale of
Offering Securities; provided, however, that no holder of Shares (other than
Langtry) shall be entitled to have the securities held by it covered by such
registration statement unless such holder agrees in writing to be bound by all
the provisions of this Agreement applicable to a holder of Offering Securities.

 

(d)                                 Notwithstanding the foregoing provisions of
this Section 4, the Company may voluntarily suspend the use of any such
registration statement for a limited time, if the Company has been advised in
writing by counsel or underwriters to the Company that the offering of any
Offering Securities pursuant to the registration statement would materially
adversely affect, or would be improper in view of (or improper without
disclosure in a prospectus), a proposed financing, a reorganization,
recapitalization, merger, consolidation, or similar transaction involving the
Company.  In addition, the Company may suspend the use of such registration
statement for the 15 calendar days following the filing of any Form 8-K,
Form 10-Q or Form 10-K, or other comparable form for purposes of filing a
post-effective amendment to the registration statement, to the extent that such
filings are not automatically incorporated by reference into the registration
statement, and until such time as such post-effective amendment is declared
effective.  If any event occurs that would cause any such registration statement
to contain a material misstatement or omission or not to be effective and usable
during the period that such registration statement is required to be effective
and usable, subject to the time periods set forth above, the Company shall
promptly file an amendment to the registration statement and use its
commercially reasonable efforts to cause such amendment to be declared effective
as soon as practicable thereafter.  Notwithstanding any provision contained
herein to the contrary, the Company’s obligation to include, or continue to
include, Offering Securities in any such

 

2

--------------------------------------------------------------------------------


 

registration statement under this Section 4 shall terminate to the extent such
securities are eligible for resale without limitation on the amount of
securities sold under Rule 144(e) promulgated under the Securities Act.

 

(e)                                  If and whenever the Company is required by
the provisions of this Agreement to use its commercially reasonable efforts to
effect the registration of the Shares under the Securities Act for the account
of an Offering Holder, the Company will, as promptly as possible:

 

(i)                                     prepare and file with the SEC a
registration statement with respect to such securities and use its commercially
reasonable efforts to cause such registration statement to become and remain
effective, subject to the Company’s obligations to file post-effective
amendments to such registration statement;

 

(ii)                                  prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective and to comply with the requirements of the Securities Act
and the rules and regulations promulgated by the SEC thereunder relating to the
sale or other disposition of the securities covered by such registration
statement;

 

(iii)                               include in each such document the names of
each Offering Holder who continues to hold Offering Securities, and the names of
any new Offering Holders who have delivered written notice to the Company at
least three business days prior to the filing thereof that they propose to sell
Shares pursuant to the registration statement as selling securityholders;

 

(iv)                              file pursuant to Rule 424(b) under the
Securities Act an amendment to the prospectus contained in the registration
statement or amend, if required, the registration statement and prospectus, in
each case, to cover new Offering Holders upon at least seven business days’
prior written notice by such new Offering Holders to such effect; provided,
however, that (A) in no event shall the Company be required to file pursuant to
Rule 424(b) under the Securities Act a prospectus to cover new Offering Holders
other than on the third Thursday of each calendar month following the calendar
month in which the registration statement is declared effective and (B) in the
case where a post-effective amendment is required, in no event shall the Company
be required to file a post-effective amendment to cover new Offering Holders
other than on the third Thursday of the third full calendar month following the
calendar month in which the registration statement is declared effective and the
third Thursday of each subsequent third month thereafter; any delay in
effectiveness as a result of the foregoing shall be excluded from the periods
set forth in subsection (d) above; and

 

(v)                                 furnish to each Offering Holder such numbers
of copies of a prospectus, including a preliminary prospectus, complying with
the requirements of the Securities Act, and such other documents as such
Offering Holder may reasonably request in order to facilitate the public sale or
other disposition of the Offering Securities owned by such Offering Holder, but
such Offering Holder shall not be entitled to use any

 

3

--------------------------------------------------------------------------------


 

selling materials other than a prospectus and such other materials as may be
approved by the Company, which approval will not be unreasonably withheld, or as
may be needed to comply with the requirements of the Securities Act and the
rules and regulations thereunder.

 

(f)                                    Except as provided below in this
Section 4, the expenses incurred by the Company to comply with this Section 4,
including, without limitation, all registration and filing fees, printing and
delivery expenses, accounting fees, fees and disbursements of counsel to the
Company, consultant and expert fees, premiums for liability insurance, if the
Company chooses to obtain such insurance, obtained in connection with a
registration statement filed to effect such compliance and all expenses,
including counsel fees, of complying with any state securities laws (“State
Acts”), shall be paid by the Company.  All fees and disbursements of any
counsel, experts, or consultants employed by any Offering Holder shall be borne
by such Offering Holder.  The Company shall not be obligated in any way in
connection with any registration pursuant to this Section 4 for any selling
commissions or discounts payable by any Offering Holder to any underwriter or
broker of securities to be sold by such Offering Holder.  The applicable
Offering Holder agrees to pay all expenses required to be borne by such Offering
Holder.

 

(g)                                 In the event of any registration of Offering
Securities pursuant to this Section 4, the Company will indemnify and hold
harmless each Offering Holder, its officers, directors, investment advisors and
each underwriter of such securities, and any person who controls such Offering
Holder or underwriter within the meaning of Section 15 of the Securities Act,
against all claims, actions, losses, damages, liabilities and expenses, joint or
several, to which any of such persons may become subject under the Securities
Act or otherwise, insofar as such losses, claims, damages, liabilities or
actions arise out of or are based upon any untrue statement of any material fact
contained in any registration statement under which such securities were
registered under the Securities Act, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse such Offering Holder, its officers, directors and each
underwriter of such securities, and each such controlling person or entity for
any legal and any other expenses reasonably incurred by such Offering Holder,
such underwriter, or such controlling person or entity in connection with
investigating or defending any such loss, action, claim, damage, liability, or
action; provided, however, that the Company will not be liable in any such case
to the extent that any such loss, claim, damage, liability or action arises
directly out of or is based primarily upon an untrue statement or omission made
in said registration statement, said preliminary prospectus or said prospectus,
or said amendment or supplement in reliance upon and in conformity with written
information furnished to the Company by such Offering Holder or such underwriter
specifically for use in the preparation thereof.

 

(h)                                 At any time when a prospectus relating to
the Offering Securities is required to be delivered under the Securities Act,
the Company will notify the Offering Holder of the happening of any event, upon
the notification or awareness of such event by an executive officer of the
Company, as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing.

 

4

--------------------------------------------------------------------------------


 

(i)                                     In the event of any registration of any
Offering Securities under the Securities Act pursuant to this Section 4, the
Offering Holder agrees to indemnify and hold harmless the Company, its officers,
directors and any person who controls the Company within the meaning of
Section 15 of the Securities Act, against any losses, claims, damages,
liabilities, or actions, joint or several, to which the Company, its officers,
directors, or such controlling person or entity may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages,
liabilities, or actions arise out of or are based upon any untrue statement of
any material fact contained in any registration statement under which such
Offering Securities were registered under the Securities Act, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereto, or arise out of or are based upon the omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent and only to the extent that
any such loss, claim, damage, liability, or action arises out of or is based
upon an untrue statement or omission made in said registration statement, said
preliminary prospectus or said prospectus or said amendment or supplement in
reliance upon and in conformity with written information furnished to the
Company by such Offering Holder or any affiliate (as defined in the Securities
Act) of such Offering Holder specifically for use in the preparation thereof.

 

(j)                                     If a claim for indemnification under
Section 4 is unavailable to an indemnified party because of a failure or refusal
of a governmental authority to enforce such indemnification in accordance with
its terms (by reason of public policy or otherwise), then each indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified party as a result of such losses, in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party and indemnified party in connection with the actions,
statements or omissions that resulted in such losses as well as any other
relevant equitable considerations.  The relative fault of such indemnifying
party and indemnified party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any such contribution shall be deemed to include any reasonable
attorneys’ or other reasonable fees or expenses incurred by such party in
connection with the defense of any losses to the extent such party would have
been indemnified for such fees or expenses if the indemnification provided for
under Section 4(g) or 4(i) was available to such party in accordance with its
terms.  Notwithstanding anything to the contrary contained herein, no Offering
Holder shall be liable or required to contribute under this Section 4(j) for any
amount that exceeds the net proceeds to such Offering Holder as a result of the
sale of Shares pursuant to the registration statement provided by this
Section 4.  The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4(j) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in this paragraph.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  The indemnity and contribution
agreements contained in this Section 4 are in addition to any liability that the
indemnifying parties may have to the indemnified parties.

 

5

--------------------------------------------------------------------------------


 

(k)                                  Any party entitled to indemnification
hereunder will (i) give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties exists with respect to such claim, permit
such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party.  If such defense is assumed,
the indemnifying party will not be subject to any liability for any settlement
made by the indemnified party without its consent (which consent may not be
unreasonably withheld).  An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim will not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest exists between such indemnified
party and any other of such indemnified parties with respect to such claim.

 

(l)                                     With a view to making available to the
Offering Holder the benefits of Rule 144 promulgated under the Securities Act,
the Company agrees that it will use its commercially reasonable efforts to
maintain registration of its Common Stock under Section 12 or 15 of the
Securities Exchange Act of 1934, as amended, (the “Exchange Act”), and to file
with the SEC in a timely manner all reports and other documents required to be
filed by an issuer of securities registered under the Exchange Act so as to
maintain the availability of Rule 144.  Upon the request of any record owner,
the Company will deliver to such owner a written statement as to whether it has
complied with the reporting requirements of Rule 144.  At any time when the
Company is not subject to Section 13 or 15(d) of the Exchange Act, the Company
will promptly furnish or cause to be furnished to the Offering Holders, upon
request, copies of the information required to be delivered to holders and
prospective purchasers of the Securities pursuant to Rule 144A(d)(4) under the
Securities Act (or any successor provision thereto) in order to permit
compliance with Rule 144A in connection with resales by such holders of the
Shares.

 

5.                                       Representations and Warranties of
Langtry.  Langtry hereby represents and warrants to the Company as follows:

 

(a)                                  Langtry is acquiring the Shares for its own
account, for investment and not with a view to, or for resale in connection
with, any distribution or public offering thereof within the meaning of the
Securities Act, and applicable state securities laws.

 

(b)                                 Langtry understands that (i) the Shares
(A) have not been registered under the Securities Act or any state securities
laws, (B) will be issued in reliance upon an exemption from the registration and
prospectus delivery requirements of the Securities Act pursuant to
Section 4(2) and/or Regulation D thereof and (C) will be issued in reliance upon
exemptions from the registration and prospectus delivery requirements of state
securities laws which relate to private offerings, and (ii) Langtry must
therefore bear the economic risk of such investment indefinitely unless a
subsequent disposition thereof is registered under the Securities Act and
applicable state securities laws or is exempt therefrom.  Langtry further
understands that such exemptions depend upon, among other things, the bona fide
nature of the investment intent of Langtry expressed herein.  Pursuant to the
foregoing, Langtry acknowledges that the certificates representing each of the
Shares shall bear a restrictive legend substantially as follows:

 

6

--------------------------------------------------------------------------------


 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND STATE SECURITIES
LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR
OTHERWISE DISPOSED OF UNLESS (I) REGISTERED UNDER THE APPLICABLE SECURITIES LAWS
OR (II) AN OPINION OF COUNSEL, WHICH OPINION AND COUNSEL ARE BOTH REASONABLY
SATISFACTORY TO THE COMPANY, HAS BEEN DELIVERED TO THE COMPANY AND SUCH OPINION
STATES THAT THE SECURITIES MAY BE TRANSFERRED WITHOUT SUCH REGISTRATION.”

 

(c)                                  Langtry has knowledge, skill and experience
in financial, business and investment matters relating to an investment of this
type and is capable of evaluating the merits and risks of such investment and
protecting Langtry’s interest in connection with the acquisition of the Shares. 
Langtry understands that the acquisition of the Shares is a speculative
investment and involves substantial risks and that Langtry could lose Langtry’s
entire investment in the Shares.  Langtry has retained, at its own expense, and
relied upon, appropriate professional advice regarding the investment, tax and
legal merits and consequences of purchasing and owning the Share.  Langtry has
the ability to bear the economic risks of Langtry’s investment in the Company,
including a complete loss of the investment, and Langtry has no need for
liquidity in such investment.

 

(d)                                 Langtry has been furnished by the Company
all information (or provided access to all information) regarding the business
and financial condition of the Company, its expected plans for future business
activities, the attributes of the Shares and the merits and risks of an
investment in the Shares which Langtry has requested or otherwise needs to
evaluate the investment in the Company.

 

(e)                                  Langtry is in receipt of, and its officers
have carefully read, the following items:

 

(i)                                     Annual Report on Form 10-K for the
period ended June 30, 2009 filed by the Company with the SEC;

 

(ii)                                  Quarterly Report on Form 10-Q for the
period ended September 30, 2009 filed by the Company with the SEC; and

 

(iii)                               All Current Reports on Form 8-K filed by the
Company with the SEC subsequent to June 30, 2009 (together with the exhibits
thereto, collectively, items (i) and (ii), the “Disclosure Documents”).

 

(f)                                    In making the proposed investment
decision, Langtry is relying solely on investigations made by Langtry and
Langtry’s representatives.

 

7

--------------------------------------------------------------------------------


 

(g)                                 Langtry acknowledges that Langtry has been
advised that:

 

(i)                                     The Shares to be issued to it have not
been approved or disapproved by the SEC or any state securities commission nor
has the SEC or any state securities commission passed upon the accuracy or
adequacy of any representations by the Company.  Any representation to the
contrary is a criminal offense.

 

(ii)                                  In making an investment decision, Langtry
must rely on its own examination of the Company, including the merits and risks
involved in an investment in the Shares.  The Shares have not been recommended
by any federal or state securities commission or regulatory authority. 
Furthermore, the foregoing authorities have not confirmed the accuracy or
determined the adequacy of any representation.  Any representation to the
contrary is a criminal offense.

 

(iii)                               The Shares will be “Restricted Securities”
within the meaning of Rule 144 under the Securities Act, are subject to
restrictions on transferability and resale and may not be transferred or resold
except as permitted under the Securities Act and applicable state securities
laws, pursuant to registration or exemption therefrom.  Langtry is aware that it
may be required to bear the financial risks of this investment for an indefinite
period of time.

 

(h)                                 Langtry acknowledges and is aware that there
has never been any representation, guarantee or warranty made by the Company or
any officer, director, employee or agent or representative of the Company,
expressly or by implication, as to (i) the approximate or exact length of time
that Langtry will be required to remain an owner of the Shares; (ii) the
percentage of profit and/or amount of or type of consideration, profit or loss
to be realized, if any, as a result of this investment; or (iii) that the
limited past performance or experience on the part of the Company, or any future
expectations will in any way indicate the predictable results of the ownership
of the Shares or of the overall financial performance of the Company.

 

(i)                                     Langtry represents and warrants that
Langtry is an “accredited investor” within the meaning of Rule 501 of
Regulation D under the Securities Act.

 

(j)                                     As of the date of this Agreement Langtry
and its affiliates do not have, and during the 30-day period prior to the date
of this Agreement Langtry and its affiliates have not entered into, any “put
equivalent position” as such term is defined in Rule 16a-1 under the Exchange
Act or short sale positions with respect to the Common Stock of the Company.

 

6.                                       Representations and Warranties of the
Company.  The Company hereby represents and warrants to Langtry as follows:

 

(a)                                  Each of the Company and its subsidiaries is
duly incorporated, validly existing and in good standing under the laws of its
state of incorporation, and is duly qualified to do business as a foreign
corporation in all jurisdictions in which the failure to be so qualified would
materially and adversely affect the business or financial condition, properties
or operations of the Company.  Each of the Company and its subsidiaries has all
requisite corporate power and authority and all material government licenses,
permits and approvals (i) to own and lease the properties and assets it
currently owns and leases and it contemplates owning and

 

8

--------------------------------------------------------------------------------


 

leasing and (ii) to conduct its activities as such activities are currently
conducted and as are currently contemplated to be conducted.

 

(b)                                 The authorized capital of the Company
immediately prior to the Closing will consist of 120,000,000 shares of common
stock, par value $0.05 and 10,000,000 shares of preferred stock, par value
$0.01.

 

(c)                                  The Company has duly authorized the
issuance and sale of the Shares in accordance with the terms of this Agreement
(as described herein) by all requisite corporate action, including the
authorization of the Company’s Board of Directors of the issuance and sale of
the Shares in accordance herewith.  This Agreement constitutes a valid and
legally binding obligation of the Company, enforceable in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) to the extent the indemnification provisions contained herein
may be limited by applicable federal or state securities laws.

 

(d)                                 The Shares, when issued and paid for in
accordance with this Agreement, will represent validly authorized, duly issued
and fully paid and nonassessable shares of Common Stock of the Company, and the
issuance thereof will not conflict with the articles of incorporation or bylaws
of the Company and, subject to the accuracy of the representations and
warranties of Langtry herein, will be in full compliance with all federal and
state securities laws applicable to such issuance and sale.

 

(e)                                  The execution and delivery of this
Agreement, the fulfillment of the terms set forth herein and the consummation of
the transactions contemplated hereby will not conflict with, or constitute a
breach of or default under, any agreement, indenture or instrument by which the
Company is bound or any law, administrative rule, regulation or decree of any
court or any governmental body or administrative agency applicable to the
Company.

 

(f)                                    The Disclosure Documents that have been
filed with the SEC, at the time they were filed with the SEC, each complied in
all material respects with the requirements of the Exchange Act, and, when read
together, do not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

7.                                       Survival; Indemnification.  All
representations, warranties and covenants contained in this Agreement and the
indemnification contained in this Section 7 shall survive the Closing.  Langtry
acknowledges the meaning and legal consequences of the representations,
warranties and covenants in Section 5 hereof and that the Company has relied
upon such representations, warranties and covenants in determining Langtry’s
qualification and suitability to purchase the Shares.  Langtry hereby agrees to
indemnify, defend and hold harmless the Company, its officers, directors,
employees, agents and controlling persons, from and against any and all losses,
claims, damages, liabilities, expenses (including attorneys’ fees and
disbursements), judgments or amounts paid in settlement of actions arising out
of or resulting

 

9

--------------------------------------------------------------------------------


 

from the untruth of any representation of Langtry herein or the breach of any
warranty or covenant herein by Langtry.  Notwithstanding the foregoing, however,
no representation, warranty, covenant or acknowledgment made herein by Langtry
shall in any manner be deemed to constitute a waiver of any rights granted to it
under the Securities Act or state securities laws.

 

8.                                       Notices.  All notices and other
communications provided for herein shall be in writing and shall be deemed to
have been duly given if delivered personally or sent by registered or certified
mail, return receipt requested, postage prepaid:

 

(a)                                  if to the Company, to the following
address:

 

Cubic Energy, Inc.

9870 Plano Road

Dallas, Texas 75238

Attn: Mr. Jon S. Ross

Telephone: (972) 681-8047

 

(b)                                 if to Langtry, to the following address:

 

Langtry Mineral & Development, LLC

9870 Plano Road

Dallas, Texas 75232

Attn:  Calvin A. Wallen, III

Telephone:  972-681-8047

Facsimile:  972-681-9687

 

With a copy (which shall not constitute notice) to:

 

Barry F. Cannaday

Sonnenschein Nath & Rosenthal LLP

2000 McKinney Ave., Suite 1900

Dallas, Texas 75201

Telephone:  214-259-1855

Facsimile:  214-259-0910

 

(c)                                  or at such other address as any party shall
have specified by notice in writing to the others.

 

9.                                       Assignability.  This Agreement is not
assignable by Langtry, and may not be modified, waived or terminated except by
an instrument in writing signed by the party against whom enforcement of such
modification, waiver or termination is sought.

 

10.                                 Binding Effect.  Except as otherwise
provided herein, this Agreement shall be binding upon and inure to the benefit
of the parties and their heirs, executors, administrators, successors, legal
representatives and permitted assigns, and the agreements, representations,
warranties and acknowledgments contained herein shall be deemed to be made by
and be binding

 

10

--------------------------------------------------------------------------------


 

upon such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

 

11.                                 Entire Agreement.  This Agreement
constitutes the entire agreement of Langtry and the Company relating to the
matters contained herein, superseding all prior contracts or agreements, whether
oral or written.

 

12.                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas,
without regard to the principles of conflicts of law thereof that would require
the application of the laws of any jurisdiction other than Texas.

 

13.                                 Severability.  If any provision of this
Agreement or the application thereof to Langtry or any circumstance shall be
held invalid or unenforceable to any extent, the remainder of this Agreement and
the application of such provision to other subscriptions or circumstances shall
not be affected thereby and shall be enforced to the greatest extent permitted
by law.

 

14.                                 Headings.  The headings in this Agreement
are inserted for convenience and identification only and are not intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.

 

15.                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which together shall be
deemed to be one and the same agreement.

 

[Signature Page to follow]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Langtry has executed this Subscription and Common Stock
Purchase Agreement as of the date first set forth above.

 

 

LANGTRY MINERAL & DEVELOPMENT, LLC

 

 

 

 

 

 

By:

/s/ Calvin A. Wallen, III

 

 

Calvin A. Wallen, III

 

 

President

 

S-1

--------------------------------------------------------------------------------


 

 

CUBIC ENERGY, INC.

 

 

 

 

 

 

By:

/s/ Jon S. Ross

 

 

Jon S. Ross

 

 

Secretary

 

S-2

--------------------------------------------------------------------------------


 

Exhibit A

 

PLAN OF DISTRIBUTION

 

As of the date of this prospectus, we have not been advised by the selling
stockholders as to any plan of distribution.  Distributions of the shares by the
selling stockholders, or by their partners, pledgees, donees (including
charitable organizations), transferees or other successors in interest, may from
time to time be offered for sale either directly by such individual, or through
underwriters, dealers or agents or on any exchange on which the shares may from
time to time be traded, in the over-the-counter market, or in independently
negotiated transactions or otherwise.  The methods by which the shares may be
sold include:

 

·                  a block trade (which may involve crosses) in which the broker
or dealer so engaged will attempt to sell the securities as agent but may
position and resell a portion of the block as principal to facilitate the
transaction;

 

·                  purchases by a broker or dealer as principal and resale by
such broker or dealer for its own account pursuant to this prospectus;

 

·                  exchange distributions and/or secondary distributions;

 

·                  sales in the over-the-counter market;

 

·                  underwritten transactions;

 

·                  ordinary brokerage transactions and transactions in which the
broker solicits purchasers; and

 

·                  privately negotiated transactions.

 

Such transactions may be effected by the selling stockholders at market prices
prevailing at the time of sale or at negotiated prices.  The selling
stockholders may effect such transactions by selling the Common Stock to
underwriters or to or through broker-dealers, and such underwriters or
broker-dealers may receive compensations in the form of discounts or commissions
from the selling stockholders and may receive commissions from the purchasers of
the Common Stock for whom they may act as agent.  The selling stockholders may
agree to indemnify any underwriter, broker-dealer or agent that participates in
transactions involving sales of the shares against certain liabilities,
including liabilities arising under the Securities Act.  We have agreed to
register the shares for sale under the Securities Act and to indemnify the
selling stockholders and each person who participates as an underwriter in the
offering of the shares against certain civil liabilities, including certain
liabilities under the Securities Act.

 

In connection with sales of the Common Stock under this prospectus, the selling
stockholders may enter into hedging transactions with broker-dealers, who may in
turn engage in short sales of the Common Stock in the course of hedging the
positions they assume.  The selling stockholders also may sell shares of Common
Stock short and deliver them to close out the short

 

A-1

--------------------------------------------------------------------------------


 

positions, or loan or pledge the shares of Common Stock to broker-dealers that
in turn may sell them.

 

The selling stockholders and any underwriters, dealers or agents that
participate in distribution of the shares may be deemed to be underwriters, and
any profit on sale of the shares by them and any discounts, commissions or
concessions received by any underwriter, dealer or agent may be deemed to be
underwriting discounts and commissions under the Securities Act.

 

There can be no assurances that the selling stockholders will sell any or all of
the shares offered under this prospectus.

 

A-2

--------------------------------------------------------------------------------